Opinion by
Sullivan, J.
The protests were submitted on the official sample which is a small accordion with ten stops on one side. Each stop when pressed! emits two notes. On the other side are two stops which change the quality of these notes emitted by the other ten stops. The sample was found to possess all the earmarks of a musical instrument and the court was convinced it is not a toy chiefly used for the amusement of children. United States v. Abercrombie (20 C. C. P. A. 267, T. D. 46060) and United States v. Halle (id. 281, T. D. 46077) cited. The court sustained the claim at 40 percent under paragraph 1541 saying, “The appellate court has held so many instruments to be musical that we are inclined to override our own judgment as to what is and is not a musical instrument. Being without evidence that the instrument at bar is not a musical instrument, we must reverse the decision of the collector that it is a toy, and hold it a musical instrument under the statute.”